Exhibit 10.6

 

EXECUTIVE TERMINATION AGREEMENT, dated as of November 18, 2003, between
MILLIPORE CORPORATION, a Massachusetts corporation with offices at 290 Concord
Road, Billerica, Massachusetts 01821 (the “Company”), and
                                         (the “Executive”).

 

WHEREAS the Executive is an officer and key member of the Company’s management;

 

WHEREAS the Company believes that it is in its best interests, as well as those
of its stockholders, to assure the continuity of management in general and the
Executive in particular, for a fixed period of time in the event of actual or
threatened change of control of the Company and whether or not such change of
control is determined by the Board of Directors of the Company (the “Board”) to
be in the best interest of its stockholders;

 

WHEREAS this Agreement is not intended to alter materially the compensation,
benefits or terms of employment that the Executive could reasonably expect in
the absence of a change in control of the Company, but is intended to encourage
and reward his compliance with the wishes of the Board whatever they may be in
the event that a change of control occurs or is threatened; and

 

WHEREAS this Agreement supersedes and replaces the previous the Executive
Termination Agreement between the Executive and the Company.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. “Accounting Firm” shall have the meaning given such term in
Section 8.02.

 

SECTION 1.02. “Cause” shall mean (i) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive) for a
period of at least 30 consecutive days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
Executive is convicted of, or has entered a plea of nolo contendere to, a
felony. For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company.

 



--------------------------------------------------------------------------------

SECTION 1.03. “Change of Control” shall mean the occurrence of any one of the
following events:

 

(a) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (a) shall not be deemed to be a Change of
Control if such event results from any of the following: (i) the acquisition of
Company Voting Securities by the Company or any of its subsidiaries, (ii) the
acquisition of Company Voting Securities by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, (iii) the acquisition of Company Voting Securities by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (c) below);

 

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof, whose election or nomination for election was approved (either by a
specific vote or by approval of the proxy statement of the Company in which such
individual is named as a nominee for director, without written objection to such
nomination) by a vote of at least two-thirds of the directors who were, as of
the date of such approval, Incumbent Directors, shall be an Incumbent Director;
provided, however, that no individual initially appointed, elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be an Incumbent Director;

 

(c) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (i) the Company or (ii) any of
its wholly owned subsidiaries pursuant to which, in the case of this clause
(ii), Company Voting Securities are issued or issuable (any event described in
the immediately preceding clause (i) or (ii), a “Reorganization”) or (iii) the
sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an affiliate of the Company (a “Sale”), unless
immediately following such Reorganization or Sale: (A) more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (x) the entity
resulting from such Reorganization, or the entity which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving

 

2



--------------------------------------------------------------------------------

Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (B) no person (other
than any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Entity or the Parent Entity) is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the total voting power (in respect of
the election of directors, or similar officials in the case of an entity other
than a corporation) of the outstanding voting securities of the Parent Entity
(or, if there is no Parent Entity, the Surviving Entity) and (C) at least a
majority of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the approval by the Board of the
execution of the initial agreement providing for such Reorganization or Sale,
Incumbent Directors (any Reorganization or Sale which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, if any person becomes the beneficial owner of 30%
or more of the combined voting power of Company Voting Securities solely as a
result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding, such increased
amount shall be deemed not to result in a Change of Control; provided, however,
that if such person subsequently becomes the beneficial owner of additional
Company Voting Securities that increases the percentage of outstanding Company
Voting Securities beneficially owned by such person, a Change of Control shall
then be deemed to occur.

 

SECTION 1.04. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

SECTION 1.05. “Date of Termination”, with respect to any purported termination
of the Executive’s employment after a Change of Control, means (a) if the
Executive’s employment is terminated for Disability, 30 days after Notice of
Termination is given (provided that the Executive has not returned to the
performance of the Executive’s duties on a full-time basis during such 30-day
period), (b) if the Executive’s employment is terminated by the Company for any
reason other than Disability or by the Executive for any reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company shall not be less than 30 days, and in the case of a termination by
the Executive shall not be more than 60 days, respectively, from the date such
Notice of Termination is given) or (c) if the Executive dies, his date of death
(without any requirement that a Notice of Termination be provided), subject in
each case to Section 11.02.

 

SECTION 1.06. “Disability” shall have the meaning given such term under the
Company’s short- and long-term disability plans as in effect immediately prior
to a Change of Control.

 

3



--------------------------------------------------------------------------------

SECTION 1.07. “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

 

SECTION 1.08. “Good Reason” shall mean the occurrence (without the Executive’s
express written consent) of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (a), (e), (f) or (g) below, such act or failure to act is
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

 

(a) any diminution in the Executive’s status, position, titles, reporting lines,
authority, duties or responsibilities from those in effect as of immediately
prior to a Change of Control or, if more favorable, as of any time thereafter
(it being understood that the assignment to the Executive of any duties
inconsistent with such status, position, titles, reporting lines, authority,
duties or responsibilities, shall be treated as a diminution for purposes of
this paragraph (a));

 

(b) a reduction by the Company in the Executive’s annual base salary and/or the
level of the Executive’s entitlement under the Company’s annual bonus plan, in
each case as in effect as of immediately prior to a Change of Control or as the
same may be increased from time to time;

 

(c) the Company’s requiring the Executive to be based anywhere other than the
Company’s offices at which the Executive is based as of immediately prior to a
Change of Control (or any subsequent location at which the Executive has
previously consented to be based) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations as of immediately prior to a Change of Control or, if more
favorable, as of any time thereafter, or, in the event the Executive consents to
any such relocation of his offices, the failure by the Company to provide the
Executive with all of the benefits of the Company’s relocation policy as in
effect as of immediately prior to a Change of Control or, if more favorable, as
of any time thereafter;

 

(d) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation (for purposes of this paragraph (d), “current
compensation” shall mean the Executive’s annual base salary and the awards
earned pursuant to the Company’s annual bonus plan, in each case as in effect as
of immediately prior to a Change of Control or as the same may be increased from
time to time) or to pay to the Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company as
in effect as of immediately prior to a Change of Control or, if more favorable,
as of any time thereafter, within seven days of the date such compensation is
due;

 

(e) the failure by the Company to continue in effect any compensation (including
without limitation short-term and long-term cash compensation and stock-based
compensation) plan in which the Executive participates as of

 

4



--------------------------------------------------------------------------------

immediately prior to a Change of Control or, if more favorable, as of any time
thereafter, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not less favorable, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants as existed as of immediately prior to a Change of
Control or, if more favorable, as of any time thereafter;

 

(f) (i) the failure by the Company to continue to provide the Executive with
benefits no less favorable in the aggregate than those enjoyed by the Executive
under any of the Company’s pension, savings, life insurance, medical, health and
accident, or disability plans in which the Executive was participating as of
immediately prior to a Change of Control or, if more favorable, as of any time
thereafter, (ii) the taking of any action by the Company which would directly or
indirectly reduce any of such benefits or deprive the Executive of any fringe
benefit enjoyed by the Executive as of immediately prior to a Change of Control
or, if more favorable, as of any time thereafter, or (iii) the failure by the
Company to provide the Executive with the number of paid vacation days to which
the Executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect as of immediately
prior to a Change of Control or, if more favorable, as of any time thereafter;
or

 

(g) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 1.11 and 10.01, and, for purposes of this Agreement, no such purported
termination shall preclude the Executive from claiming Good Reason hereunder.

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive will be deemed to have waived his rights relating to
circumstances constituting Good Reason if he has not provided to the Company a
written Notice of Termination within ninety (90) days following his knowledge of
circumstances constituting Good Reason. Notwithstanding the foregoing, any
termination by the Executive of the Executive’s employment for any reason or no
reason following a Change of Control and effective upon the expiration of the
Period of Employment shall be deemed a termination of employment for Good
Reason.

 

SECTION 1.09. “Gross-Up Payment” shall have the meaning given such term in
Section 8.01.

 

SECTION 1.10. “Impending Change of Control” means the occurrence of any event or
circumstance which gives rise to a threat or a likelihood of Change of Control,
whether or not supported or approved by the Company’s management or the Board,
provided that an Impending Change of Control shall be deemed to have occurred
if:

 

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change of Control;

 

5



--------------------------------------------------------------------------------

(b) the Company or any person (as defined for purposes of Section 1.03(a)),
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control;

 

(c) any person (other than any person described in Section 1.03(a)(i), (ii) or
(iii)) (i) who is the beneficial owner (as defined for purposes of Section
1.03(a)), as of the date hereof, directly or indirectly, 15% or more of the
combined voting power of the Company Voting Securities, increases such person’s
beneficial ownership of Company Voting Securities or (ii) who beneficially owns,
as of the date hereof, directly or indirectly, less than 15% of the combined
voting power of the Company Voting Securities, becomes the beneficial owner of
15% or more of the combined voting power of the Company Voting Securities; or

 

(d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, an Impending Change of Control has occurred.

 

Notwithstanding the foregoing, if any person becomes the beneficial owner of an
additional amount of the combined voting power of Company Voting Securities
solely as a result of the acquisition of Company Voting Securities by the
Company which reduces the number of Company Voting Securities outstanding, such
increased amount shall be deemed not to result in an Impending Change of
Control; provided, however, that if such person subsequently becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, an Impending Change of Control shall then be deemed to occur.

 

Any determination made by the Board that an event constituting an Impending
Change of Control has occurred shall be final and binding if such determination
is made by the Board in good faith.

 

SECTION 1.11. “Notice of Termination” shall mean a notice which indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. A
Notice of Termination for Cause is required to include a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Board (excluding the Executive for such purpose) at
a meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct constituting Cause, and specifying the particulars thereof in
detail.

 

SECTION 1.12. “Payment” shall mean, for purposes of Article VIII, any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise.

 

SECTION 1.13. “Pension and Retirement Program” shall mean the Participation and
the Retirement Plan of the Company, its supplemental unfunded

 

6



--------------------------------------------------------------------------------

pension plan, if any, and any other supplemental, early retirement and similar
plan or plans of the Company and its subsidiaries providing for pension or
retirement benefits that may be applicable to the Executive as in effect as of
immediately prior to a Change of Control or, if more favorable, as of any time
thereafter.

 

SECTION 1.14. “Period of Employment” shall mean the period beginning upon the
occurrence of an Impending Change of Control (or, if a Change of Control occurs
prior to any Impending Change of Control, upon a Change of Control) and ending
at the close of business on the 180th day subsequent to any Change of Control
(or, if earlier, the date on which the Board determines that there is no longer
any threat or likelihood of a Change of Control).

 

SECTION 1.15. “Qualifying Termination” shall have the meaning given such term in
Section 5.01.

 

SECTION 1.16. “Severance Agreement” shall mean that certain Officer Severance
Agreement, dated as of the date hereof, between the Executive and the Company.

 

SECTION 1.17. “Severance Payments” shall have the meaning given such term in
Section 5.01.

 

SECTION 1.18. “Underpayment” shall have the meaning given such term in Section
8.02.

 

ARTICLE II

 

The Company’s Covenants Summarized

 

SECTION 2.01. In order to induce the Executive to remain in the employ of the
Company and in consideration of the Executive’s covenants set forth in Article
III, the Company agrees, under the conditions described herein, to provide the
Executive with the payments and benefits described in this Agreement in the
event the Executive’s employment with the Company is terminated following a
Change of Control. No amount or benefit shall be payable under this Agreement
unless there shall have been (or, under the terms hereof, there shall be deemed
to have been) a termination of the Executive’s employment with the Company
following a Change of Control.

 

ARTICLE III

 

The Executive’s Employment Obligations

 

SECTION 3.01. If an Impending Change of Control should occur while the Executive
is employed by the Company, the Executive agrees to remain in the employ of the
Company for at least the Period of Employment in the position and with the
duties and responsibilities in effect immediately prior to the Impending Change
of Control, with such changes therein as may from time to time be made by the
Board and upon the other terms and conditions hereinafter stated, provided that
the foregoing shall not prevent the Executive from terminating his or her
employment for Good Reason.

 

7



--------------------------------------------------------------------------------

SECTION 3.02. The Executive agrees that during the Period of Employment and
prior to any Change of Control he will exercise his best efforts to bring about
whatever result the Board determines to be in the best interests of the Company
and its stockholders relative to any Impending Change of Control, (i.e., to help
resist any such Change of Control if the Board determines that to be in the best
interests of the Company and its stockholders, and to bring about such Change of
Control if the Board determines that to be the preferable alternative). The
Executive agrees to use his best efforts at and after the occurrence of a Change
of Control to effect an orderly and beneficial transfer of control to the party
or parties comprising the new control group.

 

SECTION 3.03. Nothing in this Agreement shall be deemed to prevent the Executive
from remaining in the employ of the Company or any successor beyond the Period
of Employment either on the terms and conditions set forth herein or on others
that may be mutually agreed upon.

 

ARTICLE IV

 

Compensation Other Than Severance Payments

 

SECTION 4.01. Following a Change of Control, during any period that the
Executive fails to perform the Executive’s full-time duties with the Company as
a result of Disability, the Executive shall be compensated as provided pursuant
to the terms of the Company’s short- and long-term disability plans as in effect
as of immediately prior to a Change of Control or, if more favorable, as of any
time thereafter, together with all other compensation and benefits payable to
the Executive pursuant to the terms of any compensation or benefit plan, program
or arrangement maintained by the Company during such period.

 

SECTION 4.02. If the Executive’s employment shall be terminated for any reason
following a Change of Control, the Company shall pay the Executive’s full salary
to the Executive through the Date of Termination at the rate in effect at the
time the Notice of Termination is given, together with all other compensation
and benefits payable to the Executive through the Date of Termination
(including, without limitation, all incentive compensation amounts owed the
Executive for a completed calendar year to the extent not yet then paid but
excluding any annual bonus for the year in which the Date of Termination occurs
to the extent the Executive is entitled to receive the Severance Payment
described in Section 5.03) under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period.

 

SECTION 4.03. If the Executive’s employment shall be terminated for any reason
following a Change of Control, the Company shall pay the Executive, subject to
Section 5.01, such normal post-termination compensation and benefits as may be
provided by the Company’s retirement, insurance and other compensation or
benefit plans, programs and arrangements, as in effect as of immediately prior
to a Change of Control or, if more favorable, as of any time thereafter.

 

8



--------------------------------------------------------------------------------

ARTICLE V

 

Severance Payments

 

SECTION 5.01. In lieu of any other severance compensation or benefits to which
the Executive may otherwise be entitled under any plan, program, policy or
arrangement of the Company, the Severance Agreement or any other agreement
between the Executive and the Company (which compensation and benefits the
Executive hereby expressly waives to the extent the Executive receives the
compensation and benefits provided for hereunder), the Company shall pay the
Executive, in addition to the payments and benefits described in Article IV, the
payments described in this Article V (the “Severance Payments”) upon the
termination of the Executive’s employment within two years following a Change of
Control, unless such termination is (a) by the Company for Cause or due to the
Executive’s Disability, (b) by reason of the Executive’s death, or (c) by the
Executive without Good Reason. The Executive’s employment shall be deemed to
have been terminated following a Change of Control by the Company without Cause
or by the Executive with Good Reason if (i) the Executive is requested to resign
by the Company, (ii) the Executive’s employment is terminated prior to a Change
of Control without Cause at the direction of a person or entity who has entered
into an agreement with the Company the consummation of which will constitute a
Change of Control or (iii) if the Executive terminates his employment prior to a
Change of Control with Good Reason (determined by treating an Impending Change
of Control as a Change of Control in applying the definition of Good Reason,
other than in the last sentence of such definition) if the circumstance or event
which constitutes Good Reason occurs at the direction of such person or entity.
Any termination of Executive’s employment in respect of which the Executive is
entitled to Severance Payments is referred to as a “Qualifying Termination”.

 

SECTION 5.02. In the event of a Qualifying Termination, the Company shall
provide the Executive with a lump sum severance payment in an amount equal to
two times the sum of (a) the highest base salary payable to the Executive at any
time during the three-year period ending on the Date of Termination (without
regard to any reduction that gave rise to Good Reason) plus (b) the greater of
(i) the highest actual bonus earned by the Executive in respect of the three
most recently completed years prior to the Qualifying Termination and (ii) the
Executive’s target annual bonus (without regard to any reduction that gave rise
to Good Reason) for the year in which the Qualifying Termination occurs, payable
within seven days following the Qualifying Termination.

 

SECTION 5.03. In the event of a Qualifying Termination, the Company shall pay
the Executive a lump sum cash amount equal to the Executive’s target annual
bonus (without regard to any reduction that gave rise to Good Reason) for the
year in which the Qualifying Termination occurs, multiplied by a fraction, the
numerator of which is the number of days elapsed in such year through the date
of termination, and the denominator of which is 365, payable within seven days
following the Qualifying Termination.

 

SECTION 5.04. In the event of a Qualifying Termination, the Executive and his
family shall receive continued provision of the Company’s standard group

 

9



--------------------------------------------------------------------------------

employee insurance coverages (e.g., health, dental, disability and life), as
elected by the Executive and as in effect as of immediately prior to a Change of
Control or, if more favorable, as of any time thereafter, for a period (the
“Company-Paid Coverage Period”) that commences upon the Qualifying Termination
and ends upon the earlier of (A) the expiration of two years thereafter or (B)
the date that the Executive becomes covered under another employer’s group
health, dental, disability or life insurance plans that provide the Executive
with benefits not less favorable than those being provided to the Executive and
his family as of immediately prior to a Change of Control or, if more favorable,
as of any time thereafter; provided, however, that if the continuation of any or
all of such insurance coverages are not permitted under the terms of the
Company’s group insurance plans, the Company shall arrange for the provision of
substantially equivalent insurance coverages to be provided under alternative
plans or arrangements that provide such coverages on substantially the same
terms and at a cost to Executive that is not greater than that incurred by the
Executive (determined on an after-tax basis) as of immediately prior to a Change
of Control or, if more favorable, as of any time thereafter. For purposes of
Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the
date of the “qualifying event” for the Executive and his family shall be the
date upon which the Company-Paid Coverage Period terminates.

 

SECTION 5.05. In the event of a Qualifying Termination, the Executive shall be
entitled to an additional payment by the Company in an amount equal to the
excess, if any, of the amount that would be payable under the Pension and
Retirement Program if:

 

(a) “Compensation” were defined in the Pension and Retirement Program to be the
sum of (a) the highest base salary payable to the Executive at any time during
the three-year period ending on the Date of Termination (without regard to any
reduction that gave rise to Good Reason) plus (b) the greater of (i) the highest
actual bonus earned by the Executive in respect of the three most recently
completed years prior to the Qualifying Termination and (ii) the Executive’s
target annual bonus (without regard to any reduction that gave rise to Good
Reason) for the year in which the Qualifying Termination occurs;

 

(b) the Executive were credited under the Pension and Retirement Program for the
purpose of determining “years of service” (up the maximum of 30 years), with 2.5
times the actual number of years served, with a minimum of ten years of such
credited service for purposes of determining both vesting and benefit amounts
thereunder; and

 

(c) the Executive were entitled to receive his actuarially determined benefit at
any time he elects subsequent to the Qualifying Termination without regard to
his age at the time of such election, provided that for such purpose the
Executive shall be deemed to have retired at the earliest retirement age
permitted thereunder (or, if later, at the Executive’s attained age as of the
Qualifying Termination), so that the Executive would receive the benefit of any
subsidized early retirement provisions under the Pension and Retirement Program;

 

over the amount actually payable pursuant to the terms of the Pension and
Retirement Program. The payment under this Section is intended to supplement the
benefits under the Pension and Retirement Program and the provisions of this
Section shall not affect in

 

10



--------------------------------------------------------------------------------

any way the terms of the Pension and Retirement Program or the rights of the
Executive thereunder.

 

SECTION 5.06. The Executive’s entitlement to receive the Severance Payments
shall be conditioned upon his having complied to the best of his abilities with
the commitments contained in Sections 3.01 and 3.02. In the event of a
Qualifying Termination, the Executive shall be deemed to have so complied if he
shall have complied to the best of his abilities with the requirements of those
Sections until the time of his discharge or resignation, provided that if the
Executive terminates his employment pursuant to the last sentence of Section
1.08, he shall be deemed to have complied only if his employment continues
through the Period of Employment and if his compliance shall have continued
throughout the Period of Employment.

 

ARTICLE VI

 

The Executive’s Put Right; Treatment of Options and Restricted Stock

 

SECTION 6.01. The Executive is hereby granted the right and option to sell to
the Company all shares of common stock of the Company owned by him at the time
of, or acquired by him within 90 days after a Change of Control. The purchase
price to be paid by the Company to the Executive for such shares shall be the
highest price paid for shares of the Company common stock by the party effecting
the Change of Control, within 90 days prior to the date of exercise by the
Executive of his right under this Section 6.01. The Executive’s right to
exercise this right and option shall be subject to his being in the employ of
the Company as of the Change of Control (or his having terminated his employment
prior to a Change of Control for Good Reason). The right and option granted to
the Executive under this Section 6.01 shall begin as of the Change of Control
and shall continue for a period of 90 days thereafter.

 

SECTION 6.02. Upon the occurrence of a Change of Control, (i) the Executive will
become immediately entitled to exercise any and all stock options previously
granted to him by the Company (and each such option shall remain fully
exercisable until its originally scheduled expiration date) and (ii) any and all
restricted stock shall become free of any restrictions thereon, notwithstanding
any provision to the contrary in the option agreement, the restricted stock
agreement or any plans under which they were granted.

 

ARTICLE VII

 

Confidential Information

 

SECTION 7.01. The Executive agrees not to disclose, either while in the
Company’s employ or at any time thereafter, to any person not employed by the
Company, or not engaged to render services to the Company, any confidential
information obtained by him while in the employ of the Company, including,
without limitation, any of the Company’s inventions, processes, methods of
distribution or customers or trade secrets; provided, however, that this
provision shall not preclude the Executive from disclosing information (a) known
generally to the public or (b) not considered confidential by persons engaged in
the business conducted by the Company or (c) to the extent required by law or
court order.

 

11



--------------------------------------------------------------------------------

SECTION 7.02. The Executive also agrees that upon leaving the Company’s employ
he will not take with him, without the prior written consent of an officer
authorized to act in the matter by the Board any drawing, blueprint,
specification or other document of the Company, its subsidiaries, affiliates and
divisions, which is of a confidential nature relating to the Company, its
subsidiaries, affiliates, and divisions, including, without limitation, relating
to its or their methods of distribution, or any description of any formulae or
secret processes.

 

ARTICLE VIII

 

Gross-Up Payment

 

SECTION 8.01. Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. The Company’s obligation to make Gross-Up Payments under this Article
VIII shall not be conditioned upon the Executive’s termination of employment.

 

SECTION 8.02. Subject to the provisions of Section 8.03, all determinations
required to be made under this Article VIII, including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Company’s auditor in effect immediately prior to a Change of Control or such
other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. The
Accounting Firm shall not determine that no Excise Tax is payable by the
Executive unless it delivers to the Executive a written opinion that failure to
report the Excise Tax on the Executive’s applicable federal income tax return
would not result in the imposition of a negligence or similar penalty. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 8.02, shall be paid by
the Company to the Executive within 5 days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be final
and binding upon the Company and the Executive. As a result of the uncertainty
in the application of Section 4999 of the Code, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 8.03 and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

 

12



--------------------------------------------------------------------------------

SECTION 8.03. The Executive shall notify the Company in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than 30 days after the Executive actually receives
notice in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid; provided,
however, that the failure of the Executive to notify the Company of such claim
(or to provide any required information with respect thereto) shall not affect
any rights granted to the Executive under this Article VIII except to the extent
that the Company is materially prejudiced in the defense of such claim as a
direct result of such failure. The Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which the Executive
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:

 

(a) give the Company any information reasonably requested by the Company
relating to such claim;

 

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive;

 

(c) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

(d) permit the Company to participate in any proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income or employment tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 8.03, the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that, if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to

 

13



--------------------------------------------------------------------------------

be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which the
Gross-Up Payment would be payable hereunder, and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

SECTION 8.04. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 8.03, the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 8.03) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 8.03, a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim, and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

SECTION 8.05. Notwithstanding any other provision of this Article VIII, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of the Gross-Up Payment, and the Executive hereby
consents to such withholding.

 

ARTICLE IX

 

Successors; Binding Agreement

 

SECTION 9.01. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive’s employment for Good
Reason after a Change of Control, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

 

SECTION 9.02. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein,

 

14



--------------------------------------------------------------------------------

shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives or administrators of the Executive’s estate.

 

ARTICLE X

 

Termination Procedures

 

SECTION 10.01. Notice of Termination. After a Change of Control, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Article XI hereof.

 

SECTION 10.02. Dispute Concerning Termination. If the party receiving the Notice
of Termination notifies the other party within thirty (30) days after the date
such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (which is
not appealable or with respect to which the time for appeal therefrom has
expired and no appeal has been perfected); provided, however, that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. The Company shall continue to pay the
Executive the Executive’s full compensation in effect when the notice giving
rise to the dispute was given and continue the Executive as a participant in all
compensation, benefit and insurance plans in which the Executive participated
when the Notice of Termination was given (without regard to any reductions that
gave rise to Good Reason) until the dispute is finally resolved in accordance
with this Section. Amounts paid under this Section are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement. In addition, for purposes of determining
whether any Qualifying Termination has occurred, the date a Notice of
Termination is given pursuant to this Section shall be deemed the date of the
Executive’s Qualifying Termination.

 

ARTICLE XI

 

Notices

 

SECTION 11.01. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given when
mailed in the continental United States by registered or certified mail or
personally delivered to the party entitled thereto at the address stated below
or to such changed address as the addressee may have given by a similar notice:

 

 

15



--------------------------------------------------------------------------------

To the Company:

 

Attention: Clerk

Millipore Corporation

290 Concord Road

Billerica, MA 01821

 

To the Executive:

 

c/o Millipore Corporation,

 

with an additional copy to the Executive’s home address.

 

ARTICLE XII

 

Legal Fees and Expenses

 

SECTION 12.01. The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive as a result of a termination of employment
which entitles the Executive to the Severance Payments (including all such fees
and expenses, if any, incurred in disputing any such termination) or in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder (including, but not limited to, auditors’ fees
incurred in connection therewith). Such payments shall be made within five
business days after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

 

ARTICLE XIII

 

No Mitigation and No Offset

 

SECTION 13.01. The amounts payable to the Executive hereunder shall be
absolutely owing, and not subject to reduction or mitigation as a result of
employment by the Executive elsewhere after his employment with the Company is
terminated.

 

SECTION 13.02. There shall be no right of set-off or counterclaim in respect of
any claim, debt or obligation against any payments to the Executive, his
dependents, beneficiaries or estate, provided for in this Agreement.

 

ARTICLE XIV

 

Amendment or Modification; Waiver

 

SECTION 14.01. No provision of this Agreement may be amended, modified or waived
unless such amendment, modification or waiver shall be authorized by the Board
or any authorized committee of the Board and shall be agreed to in writing,
signed by the Executive and by an officer of the Company thereunto duly

 

16



--------------------------------------------------------------------------------

authorized. Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a subsequent breach of such condition or provision
or a waiver of a similar or dissimilar provision or condition at the same time
or at any prior or subsequent time.

 

ARTICLE XV

 

Governing Law; Submission to Jurisdiction

 

SECTION 15.01. The validity, interpretation, construction performance and
enforcement of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts without giving effect to the principles of conflict of laws
thereof.

 

SECTION 15.02. (a) Except as otherwise specifically provided herein, the
Executive and the Company each hereby irrevocably submits to the exclusive
jurisdiction of federal and state courts in the Commonwealth of Massachusetts
with respect to any disputes or controversies arising out of or relating to this
Agreement. The parties undertake not to commence any suit, action or proceeding
arising out of or relating to this Agreement in a forum other than a forum
described in this Section 15.02(a); provided, however, that nothing herein shall
preclude the Company from bringing any suit, action or proceeding in any other
court for the purposes of enforcing any judgment obtained by the Company and, in
such event, the Executive hereby irrevocably submits to the jurisdiction of such
other court.

 

(b) The agreement of the parties to the forum described in Section 15.02(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 15.02(a), and
each party agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 15.02(a) shall be conclusive and binding
upon the parties and may be enforced in any other jurisdiction.

 

(c) Each party hereto irrevocably consents to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Article XI.

 

ARTICLE XVI

 

General Provisions

 

SECTION 16.01. This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing

 

17



--------------------------------------------------------------------------------

between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.

 

SECTION 16.02. No right or interest to or in any payments shall be assignable by
the Executive; provided, however, that this provision shall not preclude him
from designating one or more beneficiaries to receive any amount that may be
payable after his death and shall not preclude the legal representative of his
estate from assigning any right hereunder to the person or persons entitled
thereto under his will or, in the case of intestacy, to the person or persons
entitled thereto under the laws of intestacy applicable to his estate.

 

SECTION 16.03. No right, benefit or interest hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.

 

SECTION 16.04. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect to the
fullest extent permitted by law. The Executive agrees that in the event that any
court of competent jurisdiction shall finally hold that any provision of this
Agreement (whether in whole or in part) is void or constitutes an unreasonable
restriction against the Executive, such provision shall not be rendered void but
shall be deemed to be modified to the minimum extent necessary to make such
provision enforceable for the longest duration and the greatest scope as such
court may determine constitutes a reasonable restriction under the
circumstances.

 

SECTION 16.05. This Agreement (and the Severance Agreement) sets forth the
entire understanding between the parties with respect to the subject matter
hereof. All oral or written agreements or representations, express or implied,
with respect to the subject matter of this Agreement are set forth in this
Agreement (and the Severance Agreement). All prior agreements, understandings
and obligations (whether written, oral, express or implied) between the parties
with respect to the subject matter hereof (including, without limitation, any
prior Executive Termination Agreement) are terminated as of the date hereof and
are superseded by this Agreement (and the Severance Agreement).

 

SECTION 16.06. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local, foreign or other taxes as are required to
be withheld pursuant to any applicable law or regulation.

 

SECTION 16.07. The headings of this Agreement are inserted for convenience only
and neither constitute a part of this Agreement nor affect in any way the
meaning or interpretation of this Agreement. When a reference in this Agreement
is made to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.

 

18



--------------------------------------------------------------------------------

SECTION 16.08. This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MILLIPORE CORPORATION

   

by

           

--------------------------------------------------------------------------------

       

Name:

           

Title:

   

 

 

--------------------------------------------------------------------------------

[Insert name of Executive]

 

20